                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                             CASE NO. 7:20-CR-00167-M-1

  UNITED STATES OF AMERICA,

          Plaintiff,

  V.                                                                                 ORDER

  LIAM MONTGOMERY COLLINS,

          Defendant.


       This matter comes before the court on Defendant's unopposed motion to extend the

pretrial-motions deadline and to continue the arraignment and trial. For good cause shown, the

motion is GRANTED. Defendant shall be allowed until April 27, 2021 to file pretrial motions,

and the Government shall file any responses to pretrial motions by May 11, 2021. Defendant's

arraignment is continued until the June 15, 2021 term of court.

       The court has determined that the ends of justice served by granting Defendant' s motion

outweigh the best interests of the public and Defendant in a speedy trial. Any delay occasioned

by granting Defendant' s motion shall therefore be excluded in computing Defendant' s speedy-trial

time. See 18 U.S.C. § 3161(h)(7).



       SO ORDERED this                       day of---'-----'
                                                         /:~:c....._:__;__
                                                                       fl_~ -   ----- - - - - - ' 2021.




                                           ?kj['/f1y_w.3
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




          Case 7:20-cr-00167-M Document 109 Filed 02/26/21 Page 1 of 1
